DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6, 15-16, 18, 20-21 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 20200204317) (hereinafter Kim).

    PNG
    media_image1.png
    340
    469
    media_image1.png
    Greyscale

	Regarding claims 1 and 29:
As shown in figures 1-13, Kim discloses a network entity (105 in figure 13), comprising: 
a memory (185 in figure 13); 
at least one transceiver (125 and 190 in figure 13); andQC207596Qualcomm Ref. No. 20759691
at least one processor (180 in figure 13) communicatively coupled to the memory (185 in figure 13) and the at least one transceiver (125 and 190 in figure 13), the at least one processor (180 in figure 13) configured to: 
determine a positioning reference signal (PRS) measurement window period value (P) (see figures 7-9 and 11) and a minimum PRS symbol duration value (K) (see minimum PRS symbol duration value figures 7-9) to be used by a user equipment (UE) (par 0110-0118, 0120-0129); and 
transmit, via the at least one transceiver (125 and 190 in figure 13), to the UE (110 in figure 13), an indication of the P and the K to be used by the UE (110 in figure 13) for measuring at least one PRS (par 0110-0118, 0120-0129).

Regarding claims 15 and 30:
As shown in figures 1-13, Kim discloses a user equipment (UE) (110 in figure 13), comprising: 
a memory (160 in figure 13); 
at least one transceiver (140 and 175 in figure 13); and 
at least one processor (155 in figure 13) communicatively coupled to the memory (160 in figure 13) and the at least one transceiver (140 and 175 in figure 13), the at least one processor (155 in figure 13) configured to: 
receive, via the at least one transceiver (140 and 175 in figure 13), from a network entity (105 in figure 13), an indication of a positioning reference signal (PRS) measurement window period value (P) (see figures 7-9 and 11) and a minimum PRS symbol duration value (K) (see minimum PRS symbol duration value figures 7-9) (par 0110-0118, 0120-0129); and 
use the P and the K for measuring at least one PRS (par 0110-0118, 0120-0129).

Regarding claim 2:
Kim further discloses receiving, from the UE, a confirmation of a value of P, a value of K (par 0110-0118, 0120-0129), or both, that the UE is using for PRS measurements.

Regarding claim 3:
Kim further discloses wherein determining P comprises selecting P from a plurality of PRS measurement window periods (see figures 7-9 and 11) supported by the UE (par 0110-0118, 0120-0129).

Regarding claim 4:
Kim further discloses wherein determining the P and the K comprises determining P, K, or both, based on a mobility status of the UE, a quality of a signal received by the UE, a necessity of the signal received by the UE (received signal received power (RSPS) interpreted to a necessity of the signal received by the UE.  See par 0046), or both.


Regarding claim 5:
Kim further discloses wherein determining P, K, or both, based on the mobility status of the UE comprises determining P based on a position of the UE (see location estimation in par 0046.  Also see par 0067-0072), a velocity of the UE, or both.

Regarding claim 6:
Kim further discloses wherein determining P, K, or both, based on the quality of the signal received by the UE comprises determining P, K, or both, based on the quality of a reference signal received power (RSRP) (par 0046), a reference signal received quality (RSRQ), a signal to interference plus noise ratio (SINR), or combinations thereof.

Regarding claim 16:
Kim further discloses sending, to the network entity, a confirmation (see 1220 in figure 12) that the UE is using the P and the K for measuring at least one PRS (par 0110-0118, 0120-0129).

Regarding claim 18:
Kim further discloses prior to receiving the indication of the P and the K, sending, to the network entity (see step 1205 in figure 12), information that specifies a plurality of PRS measurement window periods supported by the UE (par 0110-0118, 0120-0129).

Regarding claim 20:
Kim further discloses receiving, from the network entity, an instruction to modify a value of P being used by the UE, a value of K being used by the UE (par 0110-0118, 0120-0129), or both; and modifying the value of P, the value of K, or both, according to the instruction (par 0110-0118, 0120-0129).

Regarding claim 21:
Kim further discloses sending, to the network entity, a confirmation (see 1220 in figure 12) that the value of P was modified, that the value of K was modified (par 0110-0118, 0120-0129), or both.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 7, 12-14, 17, 22, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al. (US 20170111880) (hereinafter Park).

Regarding claims 7, 17 and 22:
Kim discloses all of the subject matter as described above except for specifically teaching wherein transmitting the indication of the P and the K to be used by the UE comprises sending the indication via a medium access controlQC207596Qualcomm Ref. No. 207596 87(MAC) control element (CE), downlink control information (DCI), or combinations thereof.
However, Park in the same field of endeavor teaches wherein transmitting the indication of the P and the K to be used by the UE comprises sending the indication via a medium access controlQC207596Qualcomm Ref. No. 207596 87(MAC) control element (CE), downlink control information (DCI), or combinations thereof (par 0012-0014, 0267).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use a medium access controlQC207596Qualcomm Ref. No. 207596 87(MAC) control element (CE) or downlink control information (DCI) as taught by Park to modify the system and method of Kim in order to provide transmission of the measurement and reporting operations of the PRS (par 0264) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 



Regarding claims 12 and 27:
Kim discloses all of the subject matter as described above except for specifically teaching determining a change of an uncertainty associated with a PRS transmitted by a neighboring cell of a serving cell of the UE; and notifying the UE of the change of the uncertainty.
However, Park in the same field of endeavor teaches determining a change of an uncertainty associated with a PRS transmitted by a neighboring cell of a serving cell of the UE; and notifying the UE of the change of the uncertainty (par 0188, 0196).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method of calculating uncertainty as taught by Park to modify the system and method of Kim in order to provide location estimation of mobile device (par 00196) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 13:
Kim discloses all of the subject matter as described above except for specifically teaching wherein determining the change of the uncertainty associated with the PRS transmitted by the neighboring cell of the serving cell of the UE comprises determining the change of the uncertainty based on a certainty of a position of the UE.
However, Park in the same field of endeavor teaches wherein determining the change of the uncertainty associated with the PRS transmitted by the neighboring cell of the serving cell of the UE comprises determining the change of the uncertainty based on a certainty of a position of the UE (par 0188, 0196).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method of calculating uncertainty as taught by Park to modify the system and method of Kim in order to provide location estimation of mobile device (par 00196) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 14 and 28:
Kim discloses all of the subject matter as described above except for specifically teaching wherein notifying the UE of the change of the uncertainty comprises sending the UE an updated value for a nr-DL-PRS- Expected RSTD-Uncertainty parameter associated with the PRS transmitted by the neighboring cell.
However, Park in the same field of endeavor teaches wherein notifying the UE of the change of the uncertainty comprises sending the UE an updated value for a nr-DL-PRS- Expected RSTD-Uncertainty parameter (see equation 11 in par 0196) associated with the PRS transmitted by the neighboring cell (par 0188, 0196).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method of calculating uncertainty as taught by Park to modify the system and method of Kim in order to provide location estimation of mobile device (par 00196) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 



Allowable Subject Matter
8.	Claims 8-11, 19 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Kim does not teach or suggest prior to transmitting the indication of the P and the K to be used by the UE, receiving, from the UE, information that specifies a plurality of PRS measurement window periods supported by the UE; and wherein determining P comprises selecting one of the plurality of PRS measurement window periods supported by the UE.
The prior art of record, Kim also does not teach or suggest receiving, from the UE, a plurality of PRS measurements, the plurality of PRS measurements comprising a measurement of a reference PRS transmitted by a serving cell of the UE and at least one measurement of a PRS transmitted by a neighboring cell of the serving cell; identifying, from the plurality of PRS measurements, an earliest PRS that satisfies a measurement quality threshold and a latest PRS that satisfies the measurement quality threshold; determining a value of K that provides a PRS symbol duration sufficient to contain the earliest PRS that satisfies the measurement quality threshold and the latest PRS that satisfies the measurement quality threshold; and transmitting, to the UE, the value of K.
The prior art of record, Kim also does not teach or suggest wherein sending the information that specifies the plurality of PRS measurement window periods supported by the UE further comprises sending an indication of which one or more of the plurality of PRS measurement window periods supported by the UE is preferred by the UE.
The prior art of record, Kim also does not teach or suggest performing a plurality of PRS measurements, the plurality of PRS measurements comprising a measurement of a reference PRS transmitted by a serving cell of the UE and at least one measurement of a PRS transmitted by a neighboring cell of the serving cell; identifying, from the plurality of PRS measurements, an earliest PRS that satisfies a measurement quality threshold and a latest PRS that satisfies the QC207596Qualcomm Ref. No. 207596 90 measurement quality threshold; determining a value of K that provides a PRS symbol duration sufficient to contain the earliest PRS that satisfies the measurement quality threshold and the latest PRS that satisfies the measurement quality threshold; and transmitting, to a network node, the value of K.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631